Bell, J.
By the first contract the money was payable, if no arrangement was made in a reasonable time, and the statute began to run as soon as the plaintiff acquired a right of action. There is nothing in the nature or terms of the contract, or in the facts shown, which renders it in any way probable that the arrangement proposed could not reasonably be made within a few years from the date of the contract, and the action as to this cause is barred.
The second contract being in terms payable to an agent, he may maintain an action upon it. Paley on Agency, 361; Story on Agency, 403 ; Buffum v. Chadwick, 8 Mass. 103.
Where several purchasers are interested in land subject to a mortgage, they are to contribute to the payment of it, in proportion to the value of their respective interests in it, and a like rule is equitable, as to the costs of a suit on the mortgage. Tay*219lor v. Bassett, 3 N. H. Rep. 293 ; Robinson v. Leavitt, 7 N. H. Rep. 100 ; Jenness v. Robinson, 10 N. H. Rep. 215.
In tbe absence of other evidence of the value of such interests, the purchase-money paid may be reasonably deemed the fair value, and by this measure the interest of the Does appears by the case to be H parts.
The phrase, “ bill of costs,” though equivocal, we think, is by the ordinary use of the expression to be understood taxable costs.
Judgment for § of §j¡- parts of taxable costs.